department of the treasury internal_revenue_service washington d c v au sec_1 set ep at tax_exempt_and_government_entities_division u i l rererekrererererereererere krkkrkeekrererererererrekrek kraekkekrkrereeeeererrererer kreekkekeererererrerererere legend taxpayer a taxpayer b ira x amount d amount e company c account f bank k rekekrkrekekrerererererere rekeerkekrerekrerererekre rrekeekekererereerererere kekekrerererereerererekke kererkeekrererrerererekre rerererrerereereerrerere rekrkekrerererkereeererere brak kkhakakrereereereeee dear krekekkeraekerakkekrerererer this is in response to your undated letter which was received in this office on date as supplemented by correspondence dated date5 in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a maintains an individual_retirement_arrangement ira x with company c pursuant to the terms of the judgment of divorce between taxpayer a and taxpayer b her former husband taxpayer a was ordered to hrrki rra kikre ierie j q pay the sum of amount d to taxpayer b within two years of the date of the judgment of divorce from the proceeds received from the sale of their marital home amount d represented taxpayer b’s one-half interest in the remainin marital estate the judgment of divorce was obtained on or about -_-_a pursuant to the terms of the judgment of divorce taxpayer a was ordered to pay interest on amount d calculated back to the date of the judgment of divorce if amount d was not paid in full within the two year period the two year period ended on or about the market prior to the end of the two year period however since taxpayer a had not found a buyer by the middle of jeeeand to avoid paying interest on amount d she decided to withdraw amount d from ira x and use this amount to pay taxpayer b documentation issued by company c indicates that a check dated date was issued by company c from ira x in the amount of amount d a notarized note signed by taxpayer b indicates that on taxpayer a states that she put her home on eee d per the settlement agreement he received a check from taxpayer a in the amount of amount taxpayer a states that she sold her residence on or about date for amount e documentation submitted with this request shows that on date a deposit in the amount of amount e was made into account f a savings account taxpayer a maintains with bank k the sale of the house and the deposit of the proceeds from the sale of the house occurred after the expiration of the 60-day rollover period applicable to the distribution of amount d from ira x based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a states that on or about the end of date she spoke with a representative of company c about wiring the money back into ira x even though at this time the 60-day rollover period had expired taxpayer a asserts that had she known that it would take her four months to sell her home she would have used her credit cards to put amount d back into ira x taxpayer a believes that since she could have used her credit cards to put the money back into ira x she had the ability to complete a rollover within the 60-day period sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers veseenennnnenenenes sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from and ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that the in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case indicates that a distribution in the amount of amount d was made from ira x on or about date taxpayer a stated that she withdrew amount d from ira x to pay an obligation she owed taxpayer b pursuant to the terms of her divorce from taxpayer b taxpayer a hiker rerererree g uv q had to pay amount d to taxpayer b prior to the period ending on or about a otherwise she would have had to pay interest on this amount retroactive to the date the judgment of divorce was issued documentation submitted with this case shows that taxpayer b a check in the amount of amount d representing was ordered to pay taxpayer b on or vor her obligation to taxpayer b under the judgment o 0h0umuccoy taxpayer a gave the amount she ivorce and thus satisfied taxpayer a attempted to sell her home prior to the expiration of the two year however documentation submitted period ending on or oi with this request shows that not sell her home until date and did not receive the check from the sale of her home until date the date amount e was deposited into account f which date is subsequent to the expiration of the 60-day rollover period that expired on or about date taxpayer a did taxpayer a’s use of amount d to settle a personal obligation constituted using amount d as a short term_loan the committee reports describing the legislative intent indicate that congress enacted the rollover provisions to allow portability between eligible retirement plans including iras using a distribution from an ira as a short term_loan or to settle personal obligations is not consistent with the intent of congress to allow portability between eligible retirement plans therefore with respect to your ruling_request we conclude that pursuant to code sec_408 the service declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x and that amount d will not be considered a valid rollover_contribution under code sec_408 because of the 60-day requirement was not satisfied under revproc_2005_4 r b letter rulings are issued to taxpayers based on a complete statement of all the facts that relate to the transaction section dollar_figure of that procedure provides that letter rulings will not be issued on hypothetical situations that taxpayer a could have exercised other options to put amount d back into ira x prior to the expiration of the 60-day rollover period such as taking a cash advance from her credit cards is hypothetical in nature since she did not exercise it during the 60-day rollover period there is nothing in our letter_ruling procedure that allows the service to consider hypothetical facts when issuing letter rulings no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent kkrkkrererererererirre q y o q if you have any questions concerning this letter please contact riker kr hk iri ik iaai iir eritrea i aieee e ‘t e_p ra t2 sincerely yours tgned gr a pussiy joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
